NO. 07-12-0477-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                NOVEMBER 2, 2012

                        ______________________________


                  IN RE MICHAEL NELSON CRYSTER, RELATOR

                        ______________________________


          ORIGINAL PROCEEDING ARISING OUT OF PROCEEDINGS
      BEFORE THE 100TH DISTRICT COURT OF COLLINGSWORTH COUNTY;
              NO. 2376; HONORABLE STUART MESSER, JUDGE

                       _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Relator, Michael Nelson Cryster, an inmate proceeding pro se and in forma

pauperis, seeks a writ of mandamus to enforce an order issued by the Honorable Stuart

Messer on November 14, 2011, granting his request for a free record of his prior

criminal case. For the reasons expressed herein, we deny Relator’s request.


                               FACTUAL BACKGROUND


      According to Relator’s petition, on January 21, 1999, in trial court cause number

2376, he was convicted of burglary of a habitation and sentenced to seventy-five years
confinement. In 2011, for the stated purpose of pursing post-conviction relief, Relator

requested the trial court to provide a free record of his prior criminal proceeding. 1 On

November 14, 2011, the trial court entered an order granting that relief.                        Relator

attached a copy of that order as an Appendix to his petition. On September 5, 2012,

Relator filed an “Advisory to the Court” complaining that he had yet to receive the record

and requested the trial court compel the trial court clerk and court reporter to comply

with the November 14, 2011 order. At the time of filing this mandamus proceeding,

Relator still had not received a copy of the record from the criminal proceeding.


                                 MANDAMUS STANDARD OF REVIEW


         Mandamus relief is an extraordinary remedy. In re Southwestern Bell Telephone

Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). "Mandamus issues only

to correct a clear abuse of discretion or the violation of a duty imposed by law when

there is no other adequate remedy by law.@ Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding) (quoting Johnson v. Fourth Court of Appeals, 700 S.W.2d
916, 917 (Tex. 1985)) (orig. proceeding). To show entitlement to mandamus relief, a

relator must satisfy three requirements: (1) a legal duty to perform; (2) a demand for

performance; and (3) a refusal to act. Stoner v. Massey, 586 S.W.2d 843, 846 (Tex.

1979).




1
 Ordinarily, an indigent criminal defendant is not entitled, either as a matter of equal protection or due
process, to a free transcription of prior proceedings for use in pursuing post-conviction habeas corpus
                                                                          st
relief. Escobar v. State, 880 S.W.2d 782, 783-84 (Tex.App.—Houston [1 Dist.] 1993, no pet.).

                                                    2
                                         ANALYSIS


       Relator requested and was granted relief by the trial court to obtain a free record

of his prior criminal proceeding. If, as Relator maintains in his petition, “the Clerk and

the Court Reporter have continued to refuse to comply with the trial court’s order,” his

remedy may be to seek mandamus relief against them in the trial court. This Court only

has authority to issue writs of mandamus against a judge of a district or county court in

our district and all writs necessary to enforce our jurisdiction. See TEX. GOV’T CODE

ANN. § 22.221(b) (W EST 2004). We have no jurisdiction over a trial court clerk or court

reporter unless it is established that they are interfering with this Court’s jurisdiction. In

re Coronado, 980 S.W.2d 691, 692-93 (Tex.App.—San Antonio 1998, no pet.). Nothing

in the documents filed reflect that is the case.


       Consequently, Relator’s petition for writ of mandamus requesting that we enforce

the order issued by the Honorable Stuart Messer on November 14, 2011, is denied.


                                                   Per Curiam




                                              3